DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3-7 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “credibility” in line 6.  Credibility is a subjective term and no clarification regarding its meaning is provided the claims or the specification. Instead the spec describes credibility by using the term credibility “The credibility of the evaluation information includes information associated with credibility of the evaluation information used to evaluate the learning of the user.” (Spec. at ¶ [0103]). The specification provides examples of indicators of credibility, e.g. a stationary device is more likely to be associated with a specific user than a mobile device (Spec. at ¶ [0103]) information with an image of the user is more credible (Spec at ¶ [0105]). But no definition is provided which could be used by a person of ordinary skill in the art to decide what evaluation information is credible and what is not. Claims 4, 5, and 14 similarly recite the subjective term credibility.

Dependent claims 6-7 are rejected as ultimately depending from a claim (claims 3 and 4) rejected under 35 U.S.C. 112(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites evaluating a learner’s workproduct or education. The limitation of performs evaluation on learning performed by the user on a basis of the evaluation information, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “processor” language, “performs evaluation on learning performed by the user on a basis of the evaluation information” in the context of this claim encompasses reviewing certificates, assignments, diplomas, examination, etc. to evaluate the education or learning of a user. Similarly, the limitations of: obtains, from a first P2P database, evaluation information for evaluating learning of a user, the evaluation information being obtained by an acquisition device are processes that, under their broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. This limitation in the context of this claim encompasses mentally reviewing perceived evaluation, such as a claim 1.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. This judicial exception is not integrated into a practical application. In particular, the claim recites three additional element – a processor, an acquisition device and a P2P database. The processor and acquisition device are recited at a high-level of generality (i.e., as a generic processor or computing device implementing a step) such that it amounts no more than mere instructions to apply the exception using a generic computer component. As explained in the specification of this application, “the information associated with a learning unit may be managed by an existing P2P network.” (Spec. at ¶ [0124]) Further, “In the learning evaluation system according to the present embodiment, information associated with a certified learning unit as illustrated in Fig. 11 is registered in place of transaction information of an existing blockchain such as Bitcoin, or in association with transaction information of an existing blockchain such as Bitcoin.” (Spec. at ¶ [0099], see also ¶ [0037] (“evaluation information obtained by each device included in the system is registered in a blockchain that is an example of the P2P database”)). Therefore, the claims of retrieving information from a blockchain or P2P database are mere recitations of generic computer systems used when applying the abstract idea.   Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of a processor, acquisition device or a P2P database amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.  Similar reasoning is applied to claims 2-15.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharples, Mike, et. al., The Blockchain and Kudos: A Distributed System for Educational Record, Reputation and Reward, Adaptive and Adaptable Learning: 11th European Conference on Technology Enhanced Learning Sept. 13-16, 2016 (“Sharples”) in view of Fu, Dongqi et. al., Blockchain-based Trusted Computing in Social Network, 2016 2nd IEEE International Conference on Computer and Communications, 2016 (“Fu”).
Concerning claim 1, Sharples discloses An information processing apparatus (p. 490, Abstract (“a permanent distributed record of intellectual effort and associated reputational reward, based on the blockchain that instantiates and democratises educational reputation beyond the academic community”)), comprising: 
a processor (p. 490, Sec. 1 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records … for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by anyone possessing the cryptographic ‘public key’ but cannot be modified, even by the original author. The data records are timestamped, providing a trusted and timed record of the added data.”)) that obtains, from a first P2P database (Sec. 1, p. 490 (“The blockchain is a long chain of linked data items stored on every participating computer, where the next item can only be added by consensus of a majority of those participating.”); Sec. 2, p. 491 (“distinguishing elements of the blockchain are that it is a single linked record of digital events, stored on each participating computer”), ¶ [0036-0037]), evaluation information for evaluating learning of a user (Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records of currency transactions (as in Bitcoin) or, for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by , the evaluation information being obtained by an acquisition device (Sec. 2, p. 491 (“An obvious educational use is to store records of achievement and credit, such as degree certificates. The certificate data would be added to the blockchain by the awarding institution which the student can access, share with employers, or link from an online CV.”), and performs evaluation on learning performed by the user on a basis of the evaluation information (p. 492 (“The blockchain solves a problem of rapidly and reliably checking the occurrence of an event, such as the awarding of a degree, but not its validity. However, just as MOOCs make teaching widely visible, so the blockchain may expose awarding bodies and their products to public scrutiny.”).
To the extent Sharples does not disclose evaluation on learning performed by the user on a basis of the evaluation information, Fu teaches this limitations (“In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the MIT Media Lab conceived to define a new dynamic measure of trust which is based on node behavior (such that good actors that follow the protocol are rewarded) to replace the Proof-of-work mechanism. In this part, we employ the credibility score [4] to enhance the previous system. … The difference between our improvement and the previous model from MIT Media Lab is that: in previous model, the trust score of the node is accumulated on how much good actions a node took; while the improvement utilizes the connection between nodes to calculate the credibility score.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of credibility scoring as taught in Fu to aid in evaluating the accuracy and 
Concerning claim 2, Sharples discloses The information processing apparatus according to claim 1, wherein the processor obtains the evaluation information from the first P2P database set for each of the acquisition devices (Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records of currency transactions (as in Bitcoin) or, for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by anyone possessing the cryptographic ‘public key’ but cannot be modified, even by the original author. The data records are timestamped, providing a trusted and timed record of the added data.”)).
Concerning claim 3, Sharples discloses The information processing apparatus according to claim 1, but does not expressly disclose the remainder of claim 4. Fu teaches wherein the processor is configured to: calculate credibility of the evaluation information (p. 21, Sec. IV. (“Measuring credibility score is to calculate the number of parties the contractor enters into contracts with. We define this number as a credibility score. Instead of using proof-of-stake, we propose to achieve consensus in the blockchain network by making a miner provides proof that he has a high enough credibility score. The difference between our improvement and the previous model from MIT Media Lab is that: in previous model, the trust score of the node is accumulated on how much good actions a node took; while the improvement utilizes the connection between nodes to calculate the credibility score.”); and 
perform the evaluation on the learning performed by the user using the credibility of the evaluation information (p. 21, Sec. IV. (“In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the MIT Media Lab conceived to define a new dynamic measure of trust which is based on node behavior (such that good actors that follow the protocol are rewarded) to replace the Proof-of-work mechanism. In this part, we employ the credibility score [4] to enhance the previous system. … The difference between our improvement and the previous model from MIT Media Lab is that: in previous model, the trust score of the node is accumulated on how much good actions a node took; while the improvement utilizes the connection between nodes to calculate the credibility score.”) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of credibility scoring as taught in Fu to aid in evaluating the accuracy and legitimacy of learning credentials of a user. Since both references teach methods and systems for disseminating data via a blockchain that forms peer to peer database the references are from the same field of endeavor. A POSITA would have been motivated to combine Sharples and Fu because the proposed hybrid .
Concerning claim 4, Sharples as modified discloses The information processing apparatus according to claim 3, but does not expressly disclose the remainder of claim 4. Fu teaches wherein the processor calculates the credibility of the evaluation information on a basis of any of a type or a characteristic of the evaluation information, a type or a characteristic of the acquisition device, or a type or a characteristic of the first P2P database (p. 21, Sec. IV. (“In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the MIT Media Lab conceived to define a new dynamic measure of trust which is based on node behavior (such that good actors that follow the protocol are rewarded) to replace the Proof-of-work mechanism. In this part, we employ the credibility score [4] to enhance the previous system. … The difference between our improvement and the previous model from MIT Media Lab is that: in previous model, the trust score of the node is accumulated on how much good actions a node took; while the improvement utilizes the connection between nodes to calculate the credibility score.”)) Credibility is calculated in Fu based on the nodes who read and write to the blockchain, which is a .
Concerning claim 5, Sharples as modified discloses. The information processing apparatus according to claim 3, Sharples  does not expressly disclose the remainder of claim 5, but Fu teaches wherein the processor performs the evaluation on the learning performed by the user on a basis of the evaluation information having the credibility of the evaluation information exceeding a predetermined value (p. 21, Sec. IV. (“we propose to achieve consensus in the blockchain network by making a miner provides proof that he has a high enough credibility score.”)) It would have been prima facie obvious to one of ordinary skill in ..
Concerning claim 7, Sharples as modified discloses. The information processing apparatus according to claim 4, wherein the first P2P database is a first blockchain (Sec. 1, p. 490 (“The blockchain is a long chain of linked data items stored on every participating computer, where the next item can only be added by consensus of a majority of those participating.”); Sec. 2, p. 491 (“distinguishing elements of the blockchain are that it is a single linked record of digital events, stored on each participating computer”), and a type or a characteristic of the first P2P database is determined on a basis of information associated with a number of blocks included in the first blockchain (p. 490, Sec. 1 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any and information associated with an operation entity of the first blockchain, but Fu teaches this limitation (p. 21, Sec. IV. (“Measuring credibility score is to calculate the number of parties the contractor enters into contracts with. We define this number as a credibility score. Instead of using proof-of-stake, we propose to achieve consensus in the blockchain network by making a miner provides proof that he has a high enough credibility score. The difference between our improvement and the previous model from MIT Media Lab is that: in previous model, the trust score of the node is accumulated on how much good actions a node took; while the improvement utilizes the connection between nodes to calculate the credibility score.”) The credibility score is based on information associate with an operation entity, specifically the number of parties the operation entity contracts with) It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of credibility scoring as taught in Fu to aid in evaluating the accuracy and legitimacy of learning credentials of a user. Since both references teach methods and systems for disseminating data via a blockchain that forms peer to peer database the references are from the same field of endeavor. A POSITA would have been motivated to combine Sharples and Fu because the proposed hybrid chain including credibility scoring is more difficult to hack than traditional blockchains (Fu p. 21-22 Sec. V) Further because blockchains from both references include a data layer capable of carrying information to evaluate a users learning, such as proof of a diploma or certificate, (See Fu p. 20 Fig. 1 (Datablocks); Sharples at Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb)” the education data holding block chain of Sharples could predictably be modified to allow for 
Concerning claim 8, Sharples as modified discloses The information processing apparatus according to claim 1, Sharples does not expressly disclose the remainder of claim 8, but Fu teaches wherein the evaluation information includes any one of information associated with action of the user (Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records of currency transactions (as in Bitcoin) or, for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by anyone possessing the cryptographic ‘public key’ but cannot be modified, even by the original author. The data records are timestamped, providing a trusted and timed record of the added data.”) The evaluation data includes information associated with action of the use such as exam credentials or records of learning.), biological information of the user, information associated with a usage status of the acquisition device, and information associated with content (Sec. 3, p. 492 (“a system where any person could lodge a public record of a ‘big idea’, such as an invention, a contribution to knowledge, or a creative work such as a poem or artwork. That record links to an expression of the work (e.g. the text or artwork). Each big idea is identified with its author, and timestamped to indicate when it was first recorded.”) Exam credentials or records of learning from Sec. 1 may also indicate content of learning.).
Concerning claim 12, Sharples as modified discloses The information processing apparatus according to claim 8, wherein the information associated with content includes information associated with a type of the content, a creator of the content, data volume of the content, and a file name of the content (Sec. 3, p. 492 (“a system where any person could lodge a public record of a ‘big idea’, such as an invention, a contribution to knowledge, or a creative work such as a poem or artwork. That record links to an expression of the work (e.g. the text or artwork). Each big idea is identified with its author, and timestamped to indicate when it was first recorded.”)).
Concerning claim 14, Sharples as modified discloses The information processing apparatus according to claim 13, wherein the information associated with the learning unit includes any one of information associated with a topic related to the learning performed by the user (Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records of currency transactions (as in Bitcoin) or, for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by anyone possessing the cryptographic ‘public key’ but cannot be modified, even by the original author. The data records are timestamped, providing a trusted and timed record of the added data.”), information associated with the acquisition device used for the evaluation performed on the learning of the user, and information associated with credibility of the evaluation information.
Concerning claim 15, Sharples discloses A method for processing information (p. 490, Abstract (“a permanent distributed record of intellectual effort and associated reputational reward, based on the blockchain that instantiates and democratises educational reputation beyond the academic community”)) that causes a computer to perform: 
obtaining, from a first P2P database (Sec. 1, p. 490 (“The blockchain is a long chain of linked data items stored on every participating computer, where the next item can only be added by consensus of a majority of those participating.”); Sec. 2, p. 491 (“distinguishing elements of the blockchain are that it is a single linked record of digital events, stored on each participating computer”), ¶ [0036-0037]), evaluation information for evaluating learning of a user (Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records of currency transactions (as in Bitcoin) or, for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by anyone possessing the cryptographic ‘public key’ but cannot be modified, even by the original author. The data records are timestamped, providing a trusted and timed record of the added data.”)), the evaluation information being obtained by an acquisition device (Sec. 2, p. 491 (“An obvious educational use is to store records of achievement and credit, such as degree certificates. The certificate data would be added to the blockchain by the awarding institution which the student can access, share with employers, or link from an online CV.”), and performing evaluation on learning performed by the user on a basis of the evaluation information (p. 492 (“The blockchain solves a problem of rapidly and reliably checking the occurrence of an event, such as the awarding of a degree, but not its validity. However, just as MOOCs make teaching widely visible, so the blockchain may expose awarding bodies and their products to public scrutiny.”).
To the extent Sharples does not disclose evaluation on learning performed by the user on a basis of the evaluation information, Fu teaches this limitations (“In the "Decentralized Privacy", in order to give more weight to trusted nodes and compute blocks more efficiently, the .

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharples in view of Fu and further in view of U.S. Patent Pub. No. 20120233665 (“Ranganathan”).
Concerning claim 6, Sharples as modified discloses The information processing apparatus according to claim 4, Sharples  does not expressly disclose the remainder of claim 6, but Ranganathan teaches wherein the type or the characteristic of the acquisition device is determined on a basis of information indicating that the acquisition device is a portable device, or that the acquisition device is a stationary device (¶ [0007-0008] (“The trust score is based on both parameters of the device, such as device type, registered device location, device phone number, device ID, the last time the device has been accessed, etc. and activities the device engages in … a trust or reputation score of a network from which the device is attempting the transaction is used in conjunction with the device trust score. The network trust score may indicate the trustworthiness of an IP address from which the request is coming from and can be based on previous transaction requests (and results of the requests) made from the same or similar IP addresses. Other factors for the network trust score may include connection and routing type information (e.g., fixed connection or dialup), the number of unique devices (UUIDs) that connect over the same IP address, the country the IP address located in, whether the IP address is part of a particular network, and whether the IP address originates from a corporate network.”), ¶ [0053]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of trust or credibility scoring of acquisition device based on the factors taught in Ranganathan including device type, device location, and whether the connection location is fixed. Since both references teach methods and systems for verifying transactions the references are from the same field of endeavor. Further a POSITA would have been motivated to . A POSITA would therefore be motivated to consider ways to detect fraud from the awarding body in the transaction, such as those taught in Ranganathan. Further the addition of fraud and trust detection from a transacting device could predictably be added to the Sharples system as part of the process to determine when an entity may write to the peer to peer database.

Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharples in view of Fu and further in view of U.S. Patent Pub. No. 20150099255 (“Aslan”).
Concerning claim 9, Sharples as modified discloses The information processing apparatus according to claim 8, Sharples does not expressly disclose the remainder of claim 9, but Aslan teaches wherein the information associated with action of the user includes any one of information indicating presence of the user, information associated with a line of sight of the user, information associated with utterance of the user, and information indicating an exercise state of the user (¶ [0033] (“In embodiments, adaptation module 124 may be configured to collect or receive data from any number of sensors including, but not limited to, a 2D camera, 3D camera, which may be utilized to add depth data to each frame/image acquired by the 2D camera, eye tracker, skin conductance sensor, heart rate monitor, etc. Body posture and hand gesture extraction algorithms may be utilized and may be based, for example, on the depth data from the 3D camera. Head pose and facial expression algorithms may be utilized and may be based, for example, on the data acquired by the 2D camera. Eye gaze and region of focus algorithms may be utilized and may be based, for example, . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of engagement scoring and tracking during a learning as taught in Aslan including tracking eye gaze, presence, and heart rate. Since both references teach methods and systems for verifying educational credentials and learning of a user the references are from the same field of endeavor. The addition of data regarding presence and focus of a user could predictably be included as part of “education, exam credentials or records of learning” from Sharples as 1Mb of data held by each block in the blockchain has plenty of room for including many pages of text data. (See Sharple Sec. 1, p. 491) It would be desirable to have presence and engagement data to ensure the accuracy of the identity of the user and to ensure that the user actually paid attention to the material studied.
Concerning claim 10, Sharples as modified discloses The information processing apparatus according to claim 8, Sharples does not expressly disclose the remainder of claim 9, but Aslan teaches wherein the biological information of the user includes information associated with a heart rate, blood pressure, an amount of sweating, a body temperature, and brain waves of the user (¶ [0033] (“In embodiments, adaptation module 124 may be configured to collect or receive data from any number of sensors including, but not limited to, a 2D camera, 3D camera, which may be utilized to add depth data to each frame/image acquired by the 2D camera, eye tracker, skin conductance sensor, heart rate monitor, etc. Body posture and hand gesture extraction algorithms may be utilized and may be based, for example, on the . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of engagement scoring and tracking during a learning as taught in Aslan including tracking eye gaze, presence, and heart rate. Since both references teach methods and systems for verifying educational credentials and learning of a user the references are from the same field of endeavor. The addition of data regarding presence and focus of a user could predictably be included as part of “education, exam credentials or records of learning” from Sharples as 1Mb of data held by each block in the blockchain has plenty of room for including many pages of text data. (See Sharple Sec. 1, p. 491) It would be desirable to have presence and engagement data to ensure the accuracy of the identity of the user and to ensure that the user actually paid attention to the material studied. Further heart rate data can provide an indication of whether the student is genuinely interested in the material studied. (Aslan ¶ [0041]).
Concerning claim 11, Sharples as modified discloses The information processing apparatus according to claim 8, wherein the information associated with a usage status of the acquisition device includes any one of information indicating that power of the acquisition device is turned on or off, information indicating that content different from content used for the learning of the user is being reproduced/displayed on the acquisition device (¶ [0014], ¶ [0020]), and information indicating that the acquisition device is being operated (¶ [0051] (“Dashboard 500 may be configured to provide this in-depth information as a result of any type of interaction such as, for example, a traditional double-click of a mouse button or merely hovering cursor 504 over the desired visual element.”), ¶ [0033-0041]). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of engagement scoring and tracking during a learning as taught in Aslan including tracking use and operation of the learning device. Since both references teach methods and systems for verifying educational credentials and learning of a user the references are from the same field of endeavor. The addition of data regarding type of content, presence, focus of a user, and/or operation of the education device could predictably be included as part of “education, exam credentials or records of learning” from Sharples as 1Mb of data held by each block in the blockchain has plenty of room for including many pages of text data. (See Sharple Sec. 1, p. 491) It would be desirable to have presence and engagement data to ensure the accuracy of the identity of the user and to ensure that the user actually paid attention to the material studied. Further data regarding operation of the device can provide an indicationof whether a user is engaged with the correct content. (Aslan ¶ [0051]).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharples in view of Fu and further in view of U.S. Patent Pub. No. 20170331896A1 (“Holloway”).
Concerning claim 13, Sharples as modified discloses The information processing apparatus according to claim 1, wherein the processor is configured to: certify a learning unit on a basis of a result of the evaluation (Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records of currency transactions (as in Bitcoin) or, for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by anyone possessing the cryptographic ‘public key’ but cannot be modified, even by the original author. The data records are timestamped, providing a trusted and timed record of the added data.”); and register information associated with the learning unit that has been certified in a … P2P database (Sec. 1, p. 491 (“each block in the blockchain can hold a small amount of data (typically up to 1 Mb) which could be any information that is required to be kept secure, yet distributed. These could be records of currency transactions (as in Bitcoin) or, for education, exam credentials or records of learning. That information is stored across all participating computers and can be viewed by anyone possessing the cryptographic ‘public key’ but cannot be modified, even by the original author. The data records are timestamped, providing a trusted and timed record of the added data.”) Sharples does not disclose use of a second P2P database for registering information, but Holloway teaches register information … that has been certified in a second P2P database (¶ [0021] (“the first and second distributed consensus networks may be respectively implemented as one or more blockchains, wherein the one or more blockchains of the first (e.g. private) distributed consensus network are implemented as one or more two-way pegged sidechains to a parent chain represented by a blockchain of the second (e.g. public) distributed consensus network. Advantageously, pegged sidechains enable assets to be transferred between multiple blockchains. Since the sidechains are separate to the parent chain, the present invention enables the privacy of the first distributed consensus network so that . It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of  Sharples for addition of a second P2P database for certification as taught in Holloway. Since both references teach methods and systems for storing data in a Blockchain the references are from the same field of endeavor. Further a POSITA would have been motivated to include use of a second P2P database to increase security while only exposing necessary data to the public via one of the blockchains (Holloway at ¶ [0021]). Further using a second P2P database for storing some information could predictably be added to the Sharples system using the pegged sidechain method taught in Holloway.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent Pub. No. 20160283920 which teaches authentication and verification of digital data utilizing blockchain technology. U.S. Patent Pub. No. 20180323964 that teaches Blockchain Verification Apparatus for verifying data on the blockchain ledger shared by all the participants on a P2P (Peer to Peer) network.”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH V JOHNSON whose telephone number is (313)446-6616.  The examiner can normally be reached on 7-4:30 Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.V.J./Examiner, Art Unit 3715                                                                                                                                                                                                        
Jan. 13, 2022

                                                                                                                                                                                                         

/MALINA D. BLAISE/Primary Examiner, Art Unit 3715